Citation Nr: 1615396	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung condition, including as secondary to exposure to herbicides.

2.  Entitlement to service connection for a gall bladder condition, including as secondary to exposure to herbicides.

3.  Entitlement to service connection for a chronic throat condition, including as a residual of removal of a benign lesion from the right vocal cord.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a back condition 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to September 1969 and from November 1969 to May 1971, and earned, among other commendations, a Purple Heart Medal for injuries sustained in combat in Vietnam.

This matter originally came before the Board of Veterans Appeals (Board/BVA) on appeal from June 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The matter was previously before the Board in September 2012 and January 2014, at which time it was remanded for further development, to include VA examinations and opinions.  

As will be discussed in further detail below, the issues of service connection for hypertension, a back disorder, and a throat condition, must be remanded for further development.  

The issues of service connection for hypertension, a back disorder, and a throat condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals management Center in Washington, DC.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's current lung disorder, restrictive ventilatory defect, is not related to service, including his claimed herbicide exposure,

2.  The most probative evidence of record shows that the Veteran's current gall bladder condition is not related to service, including his claimed herbicide exposure,


CONCLUSIONS OF LAW

1.  A lung disorder, to include restrictive ventilatory defect, was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A gall bladder condition was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As to the issues of service connection for lung and gall bladder disorders, the RO, in a March 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The March 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claims.

The Veteran was afforded a VA examination in December 2012 and an addendum opinion was obtained in March 2014 as part of the development requested in the January 2014 Board remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings and opinions pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  The claimed lung and gallbladder disorders are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Lung Disorder

The Veteran maintains that his current lung disorder either had its onset in service or arises from his exposure to AO while in Vietnam.

To the extent that the Veteran is claiming that his current lung disorder arises out of exposure to herbicides, the current lung disorder is not on the presumptive disease list.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any current lung disorder cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for a lung disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any lung disorder arose out of exposure to AO.  In the absence of any competent evidence relating any current lung disorder to the herbicide exposure in service, service connection would not be warranted on this basis.

A review of the Veteran's service treatment records reveals he was seen with acute respiratory infections on several occasions, which were treated and resolved.  At the time of the Veteran's May 1971 service separation examination, normal findings were reported for the lungs and chest.  At the time of a November 1969 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had shortness of breath, pain or pressure on his chest, chronic or frequent colds, or asthma.  

In December 2007, the Veteran was seen with complaints of a chronic cough.  Chest x-rays taken at that time were normal.  The first notation of any type of lung disease was in November 2011, when the Veteran was diagnosed with restrictive ventilatory defect.  

The Board finds that the weight of the evidence is against the conclusion that any current lung disorder had its onset in service.  The Veteran was treated for upper respiratory infections on several occasions during service which resolved, with normal findings for the lungs and chest being reported on separation.  Furthermore, as noted above, the Veteran's post-service treatment records confirm that he was not diagnosed with a lung disorder until 2011; therefore, the evidence does not reflect in-service lung symptoms. 

As to the Veteran's reports that he has had a lung disorder since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having lung problems in service.  Moreover, on his initial application for compensation, received in October 1972, and in an application received in February 1978, the Veteran did not report having lung problems.  This suggests to the Board that there was no pertinent breathing problem/lung symptomatology at either of these times.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for lung problems at the time of the 1972 and 1978 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from lung problems since service, or the lack of lung symptomatology at the time he filed the claim, or both.  Breathing problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed lung problems are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of lung symptoms in service and since service are not credible.

As to the Veteran's beliefs that any current lung disorder is related to his period of service, to include by way of exposure to Agent Orange, the question of causation of such current lung disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current restrictive lung disorder. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current lung disorder to his period of service, to include as a result of exposure to Agent Orange.   He has not provided either medical evidence or an opinion to support this proposition. 

In conjunction with his claim, the Veteran was afforded a VA examination in December 2012.  Following a comprehensive examination of the Veteran, the examiner opined that the claimed condition was less likely than not incurred in or caused by a claimed inservice event, injury, or disease.  He stated that he could find no evidence of prior service treatment or cause and effect with Agent Orange exposure and the development of the moderate restrictive ventilatory defect.  

In a March 2014 addendum opinion, provided in conjunction with the January 2014 Board remand, the examiner indicated that he could find no direct correlation of his lung condition to his prior service while serving in Vietnam and that this condition was not listed as a conceded Agent Orange exposure condition or diagnosis.  As the above opinions were rendered by a competent medical expert after physical evaluation of the Veteran and review of the entire record, including his service treatment records, they are considered highly probative by the Board.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current lung disorder, to include restrictive lung disease.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Gall Bladder

The Veteran maintains that his current gall bladder disorder either had its onset in service or arises from his exposure to AO while in Vietnam.

To the extent that the Veteran is claiming that his current gall bladder disorder arises out of exposure to herbicides, the current gall bladder disorder is not on the presumptive disease list.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any current gall bladder disorder cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for a gall bladder disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any gall bladder disorder arose out of exposure to AO.  In the absence of any competent evidence relating any current gall bladder to the herbicide exposure in service, service connection would not be warranted on this basis.

A review of the Veteran's service treatment records reveals he was seen with stomach cramps in April 1969, with a diagnosis of mild enteritis being rendered.  There were no further complaints or findings relating to any stomach/gall bladder problems.  On his November 1969 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had gall bladder trouble or gallstones.  At the time of the Veteran's May 1971 service separation examination, normal findings were reported for the abdomen and viscera, with no complaints of gall bladder problems being noted.  

The first notation of any type of gall bladder disorder was in 2009, when the Veteran underwent a cholecystectomy.  

The Board finds that the weight of the evidence is against the conclusion that any current gall bladder disorder had its onset in service.  The Veteran was treated for a stomach problems on one occasion in service, which resolved, with normal findings for the abdomen and viscera being reported on the separation examination, with no notation of gall bladder problems.  Furthermore, as noted above, the Veteran's post-service treatment records confirm that he did not undergo a cholecystectomy until 2009; therefore, the evidence does not reflect in-service gall bladder symptoms. 

As to the Veteran's reports that he has had gall bladder problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having gall bladder problems in service.  Moreover, on his initial application for compensation, received in October 1972, and in an application received in February 1978, the Veteran did not report having gall bladder problems.  This suggests to the Board that there was no pertinent gall bladder problems/gall bladder symptomatology at either of these times.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for gall bladder problems at the time of the 1972 and 1978 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from gall bladder problems since service, or the lack of gall bladder symptomatology at the time he filed the claim, or both.  Gall bladder problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed lung problems are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of gall bladder symptoms in service and since service are not credible.

As to the Veteran's beliefs that any gall bladder disorder is related to his period of service, to include by way of exposure to Agent Orange, the question of causation of such current gall bladder disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau supra.  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current gall bladder disorder. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current gall bladder disorder to his period of service, to include as a result of exposure to Agent Orange.   He has not provided either medical evidence or an opinion to support this proposition. 

In conjunction with his claim ,the Veteran was afforded a VA examination in December 2012.  Following a comprehensive examination of the Veteran, the examiner opined that the claimed condition was less likely than not incurred in or caused by a claimed inservice event, injury, or disease.  He stated that there was no cause and effect of Agent Orange exposure and the development of gall stones or cholecystitis.  

In a March 2014 addendum opinion, provided in conjunction with the January 2014 Board remand, the examiner indicated that he could find no direct correlation of the Veteran's gall bladder condition to his prior service while serving in Vietnam and that this condition was not listed as a conceded Agent Orange exposure condition or diagnosis.  As the above opinions were rendered by a competent medical expert after physical evaluation of the Veteran and review of the entire record, including his service treatment records, they considered highly probative by the Board.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current gall bladder disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder, to include restrictive ventilatory defect, is denied. 

Service connection for a gall bladder disorder is denied.  


REMAND

As it relates to the claim of service connection for hypertension, the Board, in its January 2014 remand, noted that the previous opinion supplied was insufficient and requested that the examiner provide the following:  Provide an opinion as to the likelihood that the Veteran's current hypertension incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or alternatively manifested to the required minimum compensable degree of at least 10 percent disabling within the initial year after his service, meaning by May 1972, or was otherwise related to any disease, event, or injury during his service.  The examiner was specifically asked to comment on the Veteran's blood pressure reading of 138/88 on his August 1969 separation examination and his in-service blood pressure reading of 140/62 in February 1970.  The examiner was also asked to clarify whether the Veteran's service-connected coronary artery disease and/or Type II Diabetes Mellitus, even if not causing, was alternatively aggravating his hypertension.  Two opinions were required for secondary service connection claims.  Was the claimed disorder "caused by" or "due to" the service-connected disability?  Was the claimed disorder "aggravated by" the service-connected disability (Allen aggravation)?

In response to the requested opinions, the examiner, in a March 2014 addendum opinion, stated that concerning a onetime blood pressure completed in 1969 138/88, this represented a normal blood pressure.  As to the repeat February 1970 reading of 140/62 while on active duty, these blood pressures did not represent the diagnosis of hypertension.  Hypertension criteria includes three elevated blood pressures on three separate occasions during a 2 week period.  The file was reviewed and the blood pressures did not meet the current acceptable American Heart Institute criteria.  As to whether the Veteran's service-connected coronary artery disease and diabetes mellitus 2 were contributing to the current hypertension, it was his medical opinion that the Veteran's controlled DM and CAD were less likely to be related to his hypertension claim.  Current cholesterol was minimally elevated and there were no signs of carotid or peripheral circulatory arterial or venous disease.

In his February 2016 written argument, the Veteran's representative noted that the medical opinion of record in regard to hypertension failed to address whether the claimed hypertension was aggravated by the noted service-connected conditions.  The Veteran's representative indicated that the provided opinion did not comply with the directives of the Board remand and requested that the matter be remanded for compliance so that the requested opinions could be provided.  

As it relates to the back disorder, the Board, in its January 2014 remand, requested that the examiner provide an opinion as to the likelihood that the Veteran's current back disorder incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or was otherwise related to any disease, event, or injury during his service.  The examiner was specifically asked to discuss the Veteran's presumed exposure to the rigors of combat in Vietnam and physical training in the military.  

In response to the requested opinion, the examiner indicated that could find no direct correlation of lumbar condition related to his prior service while serving in Vietnam and this condition was not listed as a conceded Agent Orange exposure condition or diagnosis and he could find no treatments related to his lower spine lumbar region while serving on active duty that would support a service-connected spine condition.  

The Veteran's representative, in his February 2106 written argument, indicated that the examiner failed to address the presumed exposure to the rigors of combat in Vietnam and physical training in the military as was required as part of the Board remand.  He requested that the matter be remanded for compliance with the directives set forth in the remand.  

As to the claimed throat condition, the examiner was requested to provide an opinion as to the likelihood that the Veteran's current throat disorder incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or was otherwise related to any disease, event, or injury during his service.  The examiner was specifically asked to discuss the Veteran's documented complaints of sore throat and upper respiratory distress while in service.

In his March 2014 addendum, the VA examiner indicated that he could find no direct correlation of his throat condition related to the Veteran's prior service while serving in Vietnam and this condition was not listed as a conceded Agent Orange exposure condition or diagnosis. 

In his February 2016 written argument, the representative indicated that with regard to the throat condition, the examiner failed to address the documented complaints of sore throat and upper respiratory distress while in service.   He asked that the matter be remanded in order to comply with the directives set forth in the prior remand.

As noted by the Veteran's representative, the directives of the Board remand were not complied with as it relates to these issues.  As such, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the file to the VA examiner who provide the March 2014 addendum opinion.  Following a review of the entire record, the examiner is requested to render the following opinions: 

As it relates to the claim of service connection for hypertension, the examiner is requested to render the following opinions:  (a) Is it as likely as not (50 percent probability or greater) that any current hypertension is caused by any service-connected disorder, to include CAD and/or DM?

(b) If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension is aggravated (permanently worsened) by any service-connected disorder, to include CAD and DM? 

As it relates to the lumbar spine disorder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder had its onset during his active military service or is otherwise related to any disease, event, or injury during his service?  The examiner must specifically discuss the Veteran's presumed exposure to the rigors of combat in Vietnam and physical training in the military when rendering his opinion.  

As it relates to the claimed throat condition, the examiner is requested to render an opinion as to whether it is at least as likely as not that any current throat condition had its onset during his active military service or is otherwise related to any disease, event, or injury during his service?  The examiner is specifically to discuss the Veteran's documented complaints of sore throat and upper respiratory distress while in service when rendering his opinion.  

Complete detailed rationale is requested for any opinion that is rendered.

If the previous examiner is not available, obtain the above opinions from another qualified examiner. 

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


